Exhibit 10.30

ACKNOWLEDGMENT AND ASSUMPTION AGREEMENT

          THIS ACKNOWLEDGMENT AND ASSUMPTION AGREEMENT ("Agreement") is made and
entered into as of the 27th day of October, 2004, by and between GOLD BANK, a
Kansas banking corporation ("Gold Bank"), and the FEDERAL HOME LOAN BANK OF
ATLANTA, a corporation organized and existing under the laws of the United
States of America ("Bank').

WITNESSETH:

          WHEREAS, Gold Bank, a Florida banking corporation ("Gold Bank–FL")
merged into Gold Bank on August 31, 2004 (the "Merger"), and the consolidated
entity will operate under the charter and name of Gold Bank, which is a member
of the Federal Home Loan Bank of Topeka, a corporation organized and existing
under the laws of the United States of America;

          WHEREAS, Gold Bank-FL's status as a member of the Bank terminated at
the time of the Merger;

          WHEREAS, Gold RE Holdings–III, LLC, a Florida limited liability
company and an affiliate of Gold Bank–FL ("Gold Bank–FL Affiliate"), merged into
Gold RE Holdings–I, LLC, a Delaware limited liability company and an affiliate
of Gold Bank ("Gold Bank Affiliate"), on August 31, 2004, and the consolidated
entity will operate under the articles of organization and name of Gold RE
Holdings–I, LLC as an affiliate of Gold Bank;

          WHEREAS, Gold Bank–FL and Bank entered into that certain Agreement for
Advances and Security Agreement with Blanket Floating Lien, dated as of December
21, 1994, between Gold Bank–FL (then named American Bank of Bradenton) and Bank,
as amended by Addendum to "Agreement for Advances and Security Agreement with
Blanket Floating Lien" dated December 2, 1996 (collectively, the "Advances and
Security Agreement") and. that certain Joinder Agreement, dated as of December
31, 2003, between Gold Bank–FL, Gold Bank–FL Affiliate and Bank (the "Joinder
Agreement");

          WHEREAS, the parties desire to acknowledge and confirm that Gold
Bank–FL's rights and obligations relating to or arising under the Advances and
Security Agreement have been transferred to and assumed by Gold Bank, and to set
forth certain agreements and consents with respect to such transfer and
assumption; and

          WHEREAS, the Bank has agreed to consent to the Merger, permit the
assumption of the outstanding Obligations (as defined herein) by Gold Bank, and
release certain collateral securing the Obligations, so long as Gold Bank agrees
to the terms and conditions of this Agreement, including, without limitation,
that Gold Bank pledge Capital Stock (as defined in the Advances and Security
Agreement), Government and Agency Securities Collateral (as defined in the
Advances and Security Agreement) and Other Securities Collateral (as defined in
the Advances and Security Agreement) in accordance with the Bank's credit and
collateral policies from time to time, to support the obligations of Gold Bank
to the Bank.

          NOW, THEREFORE, for and in consideration of the foregoing premises,
the agreements, representations, warranties and covenants herein contained, and
other good and

--------------------------------------------------------------------------------



valuable consideration, the receipt and sufficiency of which are acknowledged by
Gold Bank and the Bank, the parties agree as follows:

          1. Representations and Warranties. Gold Bank hereby represents and
warrants to the Bank as follows:

  (a)
Gold Bank has all requisite power and authority to take any and all actions
provided for in, or contemplated by, this Agreement. This Agreement has been
duly and validly executed and delivered by Gold Bank, and this Agreement
constitutes the valid and legally binding obligation of such party enforceable
against Gold Bank in accordance with its terms.
   

  (b)
Upon the assumption contemplated by-this Agreement, Gold Bank acknowledges
receipt of the Advances and Security Agreement and Gold Bank hereby reaffirms,
with respect to itself, each and every representation, warranty and covenant of
Gold Bank-FL set forth in the Advances and Security Agreement.
        (c)
Gold Bank is in compliance with all of its obligations under the Advances and
Security Agreement.
   

  (d)
After giving effect to the Bank's security interest in the New Collateral
hereunder, Gold Bank has provided other collateral to the Federal Home Loan Bank
of Des Monies which satisfies the applicable collateral maintenance requirements
under that certain Agreement for Advances, Pledge and Security Agreement dated
as of January 16, 1989 between Provident Savings and Loan Association and the
Federal Home Loan Bank of Des Moines, and Gold Bank's execution, delivery and
performance of its obligations under this Agreement are not expected to result
in any breach of or default under such agreement.
   

  (e)
After giving effect to the Bank's security interest in the New Collateral
hereunder, Gold Bank has provided other collateral to the Federal Home Loan Bank
of Topeka which satisfies the applicable collateral maintenance requirements
under that certain Advance, Pledge and Security Agreement dated as of May 4,
2000 between Gold Bank and the Federal Home Loan Bank of Topeka, and Gold Bank's
execution, delivery and performance of its obligations under this Agreement are
not expected to result in any breach of or default under such agreement.

          2. Assumption of Obligations. Gold Bank expressly confirms and agrees
that the amount of the outstanding advances obtained from the Bank as of the
date hereof is $70,000,000.00, which amounts and maturity dates are more
particularly described on Exhibit "A" attached hereto and incorporated by
reference herein ("Advances"). Gold Bank expressly confirms and agrees that Gold
Bank shall assume, pay, perform and observe each and every one of the covenants,
promises, terms, conditions, obligations, duties and liabilities of Gold Bank–FL
under the Advances and Security Agreement, including, without limitation, the

--------------------------------------------------------------------------------



payment and performance of all Advances (collectively, the "Obligations"). The
assumed Advances shall be "Advances" and the Obligations shall be "Indebtedness"
for all purposes under the Advances and Security Agreement.

           3. Security for Obligations. Gold Bank expressly confirms and agrees
that the payment and performance by Gold Bank of the Advances and the
Obligations shall be secured by the Advances and Security Agreement and the
Capital Stock, Government and Agency Securities Collateral and Other Securities
Collateral pledged thereunder. In furtherance of the preceding sentence, Gold
Bank hereby assigns, transfers and pledges to the Bank, and grants the Bank a
security interest in, all of Gold Bank's right, title and interest in and to the
following property, whether now owned or existing or hereafter acquired or
arising (collectively, the "New Collateral'): (i) the Capital Stock, the
Government and Agency Securities Collateral and the Other Securities Collateral
specified in writing to the Bank as Collateral (as defined in the Advances and
Security Agreement) from time to time prior to, on or after the date hereof;
(ii) all investment property, general intangibles, accounts, agreements,
certificates, instruments and other documents evidencing or constituting a part
of any of the foregoing; (iii) such additional assets as Gold Bank may specify
in writing to the Bank, and which is accepted by the Bank as additional
Collateral from time to time after the date hereof; and (iv) any and all
replacements and proceeds of any of the foregoing. Gold Bank authorizes the Bank
to file financing statements under the Uniform Commercial Code of any applicable
jurisdiction necessary or appropriate to perfect the Bank's security interest in
the New Collateral. The Bank acknowledges and agrees that the First Mortgage
Collateral (as defined in the Advances and Security Agreement) and the Other
Mortgage Collateral (as defined in the Advances and Security Agreement) are not
currently required as Collateral in order to meet the collateral maintenance
requirements under the Advances and Security Agreement. Therefore, the Bank
hereby releases and discharges its current security interest in the First
Mortgage Collateral, the Other Mortgage Collateral and any and all proceeds
thereof.

           4. Consent to Merger; Releases Under Joinder Agreement. In
consideration of Gold Bank's agreements hereunder, the Bank hereby consents to
the Merger for purposes of the Advances and Security Agreement. In addition, the
Bank hereby releases and discharges (a) Gold Bank and Gold Bank Affiliate (as
the successors of Gold Bank–FL and Gold Bank–FL Affiliate, respectively) from
their respective representations, warranties and covenants under the Joinder
Agreement and (b) the Bank's current security interest in the Affiliate
Collateral (as defined in the Joinder Agreement), the Ownership and Servicing
Rights (as defined in the Joinder Agreement) and any and all proceeds thereof.

           5. Counterpart Execution. This Agreement may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts, each of Bank and FHLB Atlanta Agreement.doc which, when so
executed and delivered, shall be an original, but all such counterparts shall
together constitute one and the same instrument.

           6. Governing Law; Jurisdiction. This Agreement shall be governed in
the same manner as provided in Section 5.05 and Section 5.08 of the Advances and
Security Agreement.

[Remainder of this page intentionally left blank]

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their duly authorized respective officers as of the date
first written above.

GOLD BANK

By /s/ Rick J. Tremblay
Name: Richard J. Tremblay
Title: Secretary and Executive Vice President

By: /s/ Deborah Hodes
Name: Deborah Hodes
Title: Asst. Secretary

 

FEDERAL HOME LOAN BANK OF
ATLANTA

By: /s/ Charles I. Abbitt
Name: Charles I. Abbitt
Title: Senior Vice President

By: /s/ Christy R. Cleare
Name: Christy R. Cleare
Title: Vice President

 

 

 

 

--------------------------------------------------------------------------------



 

EXHIBIT "A"

(List of Advances)

Account No. Amount Advance Type Interest Rate Start Date Maturity Date 33696
$10,000,000 CNV 5.88% 8/16/2000 8/16/2010 33696 $30,000,000 CNV 4.75% 5/1/2001
5/2/2011 33696 $30,000,000 CNV 5.40% 5/16/2001 5/16/2011

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------